           Case 1:18-cv-08858-AJN Document 77 Filed 07/17/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                    Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                           Telephone: (212) 317-1200
New York, New York 10165                                                   Facsimile: (212) 317-1620
_________

gnaydenskiy@faillacelaw.com

                                          July 17, 2020
Via Electronic Filing
The Honorable Judge Robert W. Lehrburger
U.S. District Court Southern District of New York
500 Pearl St
New York, NY 10007

                          Re: Basurto et al v. Eda Food Inc. et al – Joint Letter
                          Case No.: 1:18-cv-08858-AJN


Dear Honorable Judge Lehrburger:

       We represent Plaintiffs in the above titled action. We write to respectfully request that the
July 29, 2020 settlement conference be held remotely in conformity with the SDNY rules
responding to the COVID-19 pandemic. Defense counsel did not consent.



                                                Respectfully Submitted,

                                                 s/ Gennadiy Naydenskiy
                                                 Gennadiy Naydenskiy
                                                 60 East 42nd Street, Suite 4510
                                                 New York, New York 10165
                                                 Email: Gnaydenskiy@faillacelaw.com
                                                 Attorneys for Plaintiffs




cc:      Eunon Jason Mizrahi, Esq. (by ECF)
        Joshua D. Levin-Epstein, Esq.(by ECF)
